DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5, 6, 9, 10,13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

Response to Amendment
Applicant's amendment filed on 07/18/2022 has been entered.  Claims 5, 6, 9, 10,13-19 have been withdrawn.  Claims 1-4, 7, 8, 11, and 12 are still pending in this application, with claims 1 being independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2019/0212560 Hereinafter Sugiyama).

Regarding claim 1, Sugiyama discloses at least one routing surface (171, Fig. 7, Paragraph 0059),
at least one light source (14, Fig. 7) to generate light rays, 
a top surface (173, Paragraphs 0056 and 0060) at least a part of which is constituted by an output surface (the area that light is exiting the light guide from, Fig. 7), 
and a bottom surface (Fig. 0059-0061) opposite the top surface and fitted with a prismatic structure (172a-C, Fig. 7) comprising reflective surfaces (172a, Fig. 7), 
wherein the routing surface and the reflective surfaces are mutually arranged in such a way that the routing surface, by means of routing by refraction on this surface, directs light rays onto the prismatic structure in such a way that it only directly lights up the reflective surfaces with the light rays (Fig. 7), 
wherein the reflective surfaces are configured to route the light rays, which fell directly onto the reflective surfaces from the routing surface and thus directly lighted the reflective surfaces up (Fig. 7), to the output surface so that the light rays can exit from the light guide through the output surface (Fig. 7).

Regarding claim 3, Sugiyama discloses in the direction from the routing surface (left to right in the image, Fig. 7), the top end of each reflective surface is closer to the top surface of the light guide than the bottom end of the next reflective surface (Fig. 7), and more distant from the top surface of the light guide than the top end of the said next reflective surface (Fig. 7).

Regarding claim 4, Sugiyama discloses the reflective surfaces are not broken and in the direction from the routing surface they are ascending with respect to the top surface (Fig. 7).

Regarding claim 8, Sugiyama discloses the routing surface is configured to produce a parallel or slightly divergent beam of light rays on a vertical plane (Fig. 7, specifically vertical being from left to right in the image).

Regarding claim 11, Sugiyama discloses the routing surface is part of the surface of the light guide (Specifically, it’s the surface pointed out as 171 in Fig. 7).

Regarding claim 12, the routing surface is at the same time a binding surface to bind light rays to the light guide (specifically the light rays are considered bound into the light guide given that they enter it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0212560 Hereinafter Sugiyama) in view of Choi et al. (US 2010/0134720 Hereinafter Choi).
Regarding claim 2, Sugiyama teaches the prismatic structure further comprises connecting surfaces (172B, Fig. 7), wherein in the direction from the routing surface, each connecting surface connects a top end (top of 172a, Fig. 7) of a preceding reflective surface to a bottom end (bottom of 172a, Fig. 7) of a next reflective surface, wherein a production corner (where 172a and 172B meet Fig. 7) in the place of connection of the connecting surface to the bottom end is situated in the shade (lower non-illuminated section of 172a which is being covered by 172b with regards to light, Fig. 7) produced by the preceding reflective surface, so that no direct light rays fall onto the production corner from the routing surface (Fig. 7).
Sugiyama fails to teach a production radius.
Choi teaches a production radius (Fig.8d, Paragraph 0051) replacing the tip of a prims.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the bottom corner of Sugiyama to be a rounded shape with a radius as taught by Choi, in order to meet the requirements of a given specification as desired by a user and given that the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Specifically, applicant’s own drawing show that this element does not affect the lighting the device or its functionality.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0212560 Hereinafter Sugiyama) in view of Fadel et al. (US 2006/0061869 Hereinafter Fadel).
Regarding claim 7, Sugiyama teaches the connecting surfaces are unbroken and comprise one section out of which at least one section is descending with respect to the top surface in the direction from the routing surface (Fig. 7).
Sugiyama fails to teach the connecting surfaces are broken.
Fadel teaches the connecting surfaces (connecting surfaces, Fig. 18 below) are broken and comprise at least two sections out of which at least one section is descending with respect to the top surface (top surface being the top surface of the light guide plate shown, Fig. 18) in the direction from the routing surface.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the connecting surface of Sugiyama to be broken and comprise at least two sections as taught by Fadel, in order to meet the requirements of a given specification as desired by a user and given that the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Specifically, applicant’s own drawing show that this element does not affect the lighting the device or its functionality.


    PNG
    media_image1.png
    335
    963
    media_image1.png
    Greyscale

(Fadel, Fig. 18, Reproduced and annotated for examination)

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah et al. (US 2019/0389364) and Hirayama et al. (US 2017/0363909) teaches multiple reflective surfaces and connection surfaces. Stefanov (US 2006/0164839) teaches reflective areas with blind sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875